Exhibit 4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-12458, and333-140809 on Form S-8, and No. 333-161781, on Form F-3, of our report, dated February 2, 2010, relating to the consolidated financial statements of Cimatron Gibbs, LLC (not presented separately herein) for the year ended December 31, 2009 appearing in this report on form 6-K of Cimatron LTD. Lucas, Horsfall, Murphy & Pindroh, LLP Pasadena, California March 25, 2010
